Opinión concurrente emitida por el
Juez Asociado Señor Estrella Martínez.
[D]ebemos establecer que el término prescriptivo propuesto, solo aplica-ría a los delitos de asesinato en se-gundo grado, robo agravado y agre-sión sexual, ya que los delitos de secuestro y secuestro de menores no tienen término prescriptivo según el Artículo 100 del Código Penal.(1)
El caso de epígrafe nos enfrentaba a una controversia jurídica sencilla, esto es, debíamos resolver si el asesinato en segundo grado —según tipificado en el Art. 106 del de-rogado Código Penal de 2004, infra— está incluido en la enumeración taxativa de los delitos que no prescriben o si, por el contrario, el legislador entendió prudente imponer un término prescriptivo específico para incoar la acción penal por el delito en cuestión.
Ante ello, una Mayoría de este Tribunal, en total abs-tracción de la legislación vigente al momento de los trá-mites procesales de este caso, concluyó que, según el Có-digo Penal de 2004, el asesinato en segundo grado no prescribe. Esto, a pesar de que existe legislación que cla-ramente fija un determinado término prescriptivo para ese tipo de delito.
Por sostener que el legislador ejerció su prerrogativa y determinó que la acción penal por el delito de asesinato en segundo grado —bajo el Código Penal de 2004— no es im-prescriptible, concurro con el resultado al que hoy llega una Mayoría de este Tribunal. Veamos.
*812M
Por motivo de hechos alegados, acaecidos el 1 de abril de 2007, el Ministerio Público presentó denuncias contra el Sr. Joshua Anthony Roche (señor Roche) por el delito de asesinato en primer grado, según tipificado en el Art. 106 del Código Penal de 2004 (33 LPRA ant. sec. 4734), y cargos por violación al Art. 5.04 de la Ley de Armas de Puerto Rico (Ley de Armas), 25 LPRA sec. 458c. Transcurridos aproximadamente seis años y medio después de los hechos alegados, el 11 de octubre de 2013 se presentaron las denuncias y, a su vez, se determinó causa para el arresto.
Celebrada la vista preliminar, el Tribunal de Primera Instancia determinó “no causa” para acusar por el delito de asesinato en primer grado. No obstante, encontró causa por asesinato en segundo grado, según tipificado en el Art. 106 del Código Penal de 2004 (33 LPRA ant. see. 4734), y por los referidos cargos de la Ley de Armas. Luego de varios inci-dentes procesales, el 27 de febrero de 2014, el Ministerio Público presentó las respectivas acusaciones contra el señor Roche.
Entretanto, el 12 de marzo de 2014, el señor Roche presentó una Moción de Desestimación. En esencia, adujo que el término prescriptivo para encausarlo por los delitos atribuidos era de cinco años, en conformidad con el Art. 99 del Código Penal de 2004 (33 LPRA ant. sec. 4727). A tales efectos, planteó que como habían transcurrido más de cinco años desde que ocurrieron los alegados hechos hasta la determinación de causa para arresto, la acción penal estaba prescrita. En consecuencia, solicitó la desestimación de los cargos imputados.
Ponderados los argumentos de las partes, el 26 de marzo de 2014, el Tribunal de Primera Instancia emitió una Minuta-Resolución mediante la cual desestimó los cargos por infracción a la Ley de Armas. Empero, denegó la solicitud de desestimación del cargo de asesinato en segundo grado.
*813Ello, tras razonar que conforme al Art. 100 del Código Penal de 2004 (33 LPRA ant. sec. 4728), el delito de asesinato no prescribía.
Inconforme, el señor Roche acudió ante el Tribunal de Apelaciones. En lo pertinente, argüyó que el foro primario incidió al determinar que el asesinato en segundo grado no prescribe. Adujo que el citado Art. 100 del Código Penal de 2004, aunque enumera los delitos imprescriptibles, adolece de vaguedad, ya que no indica a qué tipo de asesinato se refiere. Amparándose en ello, sostuvo que el término para presentar la acción penal por asesinato en segundo grado era de cinco años, establecido en el Art. 99 del Código Penal de 2004, supra, el cual aplica a los delitos graves de segundo a cuarto grado.
Examinado el caso, el 20 de mayo de 2014, el Tribunal de Apelaciones emitió una Sentencia mediante la cual revocó el dictamen recurrido y decretó la desestimación por prescrip-ción del cargo de asesinato en segundo grado. En esencia, razonó que al momento de los hechos el término prescriptivo aplicable al asesinato en segundo grado era el de cinco años dispuesto en el Art. 99 del Código Penal de 2004, supra, para los delitos graves de segundo a cuarto grado. Así las cosas, concluyó que al determinarse causa para arresto el 11 de octubre de 2013, transcurrió en exceso el plazo estable-cido para la presentación de la acción penal por el delito de asesinato en segundo grado, por lo que estaba prescrita. En desacuerdo, la Oficina de la Procuradora General solicitó reconsideración, pero fue denegada.
En disconformidad, la Oficina de la Procuradora General recurrió ante este Tribunal mediante un recurso de certiorari. En éste señala que el Tribunal de Apelaciones erró al determinar que el asesinato en segundo grado —bajo el Código Penal de 2004— prescribe a los cinco años. En su comparecencia, la Oficina de la Procuradora General expresa que en el Art. 100 del Código Penal de 2004, supra, aparece el asesinato como uno de los delitos que no *814prescriben. En cuanto a ello, aduce que ese artículo se refiere a la definición general de asesinato incluida en el Art. 105 del Código Penal de 2004 (33 LPRA ant. sec. 4733).(2) En ese sentido, arguye que el Art. 100 —el cual enumera los delitos que no prescriben— aplica a ambas modalidades de asesinato: primer grado y segundo grado. Ello, pues plantea que el asesinato es un solo delito, pero dividido en grados, conforme al Art. 106 del Código Penal de 2004 (33 LPRA ant. sec. 4734).
En atención a lo anterior, el 12 de diciembre de 2014, este Tribunal emitió una Resolución mediante la cual ex-pidió el auto de certiorari presentado. Oportunamente, el señor Roche compareció mediante su Alegato del Recurrido. Esencialmente, reproduce los argumentos esgri-midos ante los foros recurridos al exponer que como el ase-sinato en segundo grado es un delito en segundo grado, le aplica el periodo prescriptivo de cinco años según el Art. 99 del Código Penal de 2004, supra.
Evaluados los argumentos de las partes, una Mayoría de este Tribunal acogió la postura expresada por la Oficina de la Procuradora General y determinó que tanto el Art. 100 del Código Penal de 2004, supra, como la interpretación de la intención legislativa, llevaban a la conclusión de que el asesinato en segundo grado no prescribe. Ello, no obstante, pasando por alto el análisis de dos estatutos cruciales para disponer acertadamente de la controversia de autos, a saber: la Ley Núm. 338-2004 y la Ley Núm. 221-2010.
Como considero que en este caso procedía aplicar lo claramente establecido en las leyes citadas, con la inexorable determinación de que, según el Código Penal de 2004, el asesinato en segundo grado no es un delito imprescriptible, pero que tampoco prescribe a los cinco años, como resolvió el Tribunal de Apelaciones, concurro con el dictamen de una Mayoría de este Tribunal.
*815Como es sabido, tras un proceso paulatino de reforma penal, el 18 de junio de 2004 se aprobó la Ley Núm. 149, conocida como Código Penal de 2004.(3) En lo pertinente, este cuerpo normativo tipifica el delito mediante una ex-presión de la conducta prohibida y le asigna una clasifica-ción de gravedad para fines de la pena. Véase D. Nevares-Muñiz, Las penas en el nuevo Código Penal: a cinco años de su vigencia, 79 Rev. Jur. UPR 1129 (2010). De esta forma, se reconocen distintos grados de severidad de delitos, los cuales establecen intervalos uniformes de discreción judicial en cuanto a la proporcionalidad de las penas de reclusión. Íd. Así, el Art. 16 del Código Penal de 2004 atiende la clasificación de cada delito en tipos y los distintos términos de las penas.(4) 33 LPRA ant. sec. 4644.
A. Adviértase que la clasificación de delito grave de se-gundo grado contiene una subclasificación denominada de-litos graves de segundo grado severo, limitada a ciertos de-litos allí especificados. Esta subclasificación se introdujo mediante enmienda legislativa antes de entrar en vigor el Código Penal de 2004. Específicamente, la Ley Núm. 338-2004 (Ley Núm. 338) fue promulgada con el propósito de enmendar, entre otras cosas, el citado Art. 16 del Código Penal de 2004 y crear esta clasificación adicional para cier-tos delitos cuya comisión evidencia un claro menosprecio por la vida, el bienestar y la seguridad de otros seres humanos. (2004 (Parte 2) Leyes de Puerto Rico 2354). A tales efectos, el legislador modificó la clasificación de delito grave de se-*816gundo grado e instituyó una modalidad simple y otra severa. íd. En la nueva clasificación de delito grave de segundo grado severo, el legislador incluyó expresamente los delitos siguientes: asesinato en segundo grado, agresión sexual, secuestro agravado, secuestro de menores y robo agravado. íd. Véase, además, 33 LPRA ant. sec. 4644.
Evidentemente, la nueva clasificación tuvo repercusio-nes en lo que atañe a las penas de reclusión. Leyes de Puerto Rico de 2004, supra. Esto, pues la enmienda efec-tuada al precitado Art. 16 también incluyó determinar que los delitos de segundo grado severo conllevan una pena de reclusión —mayor que los de la modalidad simple— que fluctúa entre los quince años y un día y veinticinco años. 33 LPRA ant. see. 4644. Véase, además, 33 LPRA ant. sec. 4694. Consecuentemente, se enmendó el Art. 107 del Código Penal de 2004 a los fines de disponer que “[a] la persona convicta de asesinato en segundo grado se le impon-drá la pena provista para el delito grave de segundo grado severo”.(6) (Énfasis suplido). 33 LPRA ant. sec. 4735.
B. De marcada relevancia a la controversia ante nos es el hecho de que durante la vigencia del Código Penal de 2004, la Asamblea Legislativa aprobó la Ley Núm. 221-2010 (Ley Núm. 221). Ello respondió a la necesidad de enmendar el Art. 99 del Código Penal de 2004, supra, con el fin de fijar un término prescriptivo específico para la nueva clasificación de delitos creada al amparo de la Ley Núm. 338.
En la Exposición de Motivos de la Ley Núm. 221 se hizo constar que aunque el legislador entendió prudente crear en el 2004 una nueva clasificación para delitos graves que *817conllevan violencia contra la persona, omitió asignarle su propio plazo prescriptivo. 2010 (Parte 2) Leyes de Puerto Rico 1350. Es decir, guardó silencio en torno al plazo pres-criptivo para entablar la acción penal por los delitos enu-merados en la clasificación de delitos graves de segundo grado severo. Así las cosas, resultaba imperativo aclarar el vacío o lafalta de especificidad al momento de crear la nueva clasificación.
En consecuencia, en 2010, la Asamblea Legislativa deter-minó que los delitos graves de segundo grado severo, por ser más serios, requerían un periodo prescriptivo mayor que el de cinco años dispuesto para los delitos graves de segundo a cuarto grado. (2010 (Parte 2) Leyes de Puerto Rico 1350). Expresamente, el legislador decretó que ese plazo de cinco años no debía incluir a los delitos graves de segundo grado severo. Id. Por consiguiente, al amparo de la Ley Núm. 221, se enmendó el Art. 99 del Código Penal de 2004 (33 LPRA ant. see. 4727) para dejar claro que en los delitos graves de segundo grado severo, la acción penal prescribe a los diez años. 2011 (Parte 1) Leyes de Puerto Rico 373, 376. Véase, además, 33 LPRA ant. sec. 4727(a).
hH hH h-1
Vinculado a lo anterior, y por tratarse de una cuestión medular de este caso, resulta necesario adentrarse a exami-nar la figura de la prescripción en el ámbito penal. Procedo.
Como sabemos, es norma reiterada que la prescripción es una de las causas que extingue la acción penal. Véanse: L. Jiménez de Asúa, Tratado de derecho penal, 2da ed., Buenos Aires, Ed. Losada, 1950, T. II, pág. 642; S. Mir Puig, Derecho penal: parte general, 8va ed., Barcelona, Ed. Reppertor, 2008, pág. 759; D. Nevares-Muñiz Sumario de derecho procesal penal puertorriqueño, 10ma ed., San Juan, Ed. Inst. para el Desarrollo del Derecho, 2014, pág. 136. En repetidas ocasiones, este Tribunal ha indicado que en el ámbito penal *818la prescripción consiste en la extinción de la responsabilidad penal mediante el transcurso de un período de tiempo, sin que el delito sea perseguido o sin ser la pena ejecutada. Pueblo v. Pérez Pou, 175 DPR 218, 238 (2009); Pueblo v. Martínez Rivera, 144 DPR 631, 640 (1997); Pueblo v. Oliver Frías, 118 DPR 285, 290 (1987). Véanse, además: E. Cuello Calón, Derecho penal, 18va ed., Barcelona, Ed. Bosch, 1981, T. I, V. II, pág. 758; P. Malavet Vega, Manual de derecho penal puertorriqueño, Mayagüez, Eds. Barco de Papel, 1997, pág. 414. Estudiosos sobre el tema han afirmado que la prescrip-ción implica la cesación de la potestad punitiva del Estado, por razón de que el tiempo anula el interés represivo y difi-culta la adquisición de pruebas respecto a la realización del evento delictivo. S. Vela Treviño, La prescripción en materia penal, México, Ed. Trillas, 1983, pág. 73. Véase, además, Pueblo v. Pérez Pou, supra, págs. 239-240. En particular, la profesora Nevares-Muñiz define la prescripción en el campo penal como el término de tiempo que tiene el Estado para comenzar la acción penal, pasado el cual estará impedido de iniciarla. D. Nevares-Muñiz, Derecho penal puertorriqueño: parte general, San Juan, Ed. Inst. Desarrollo del Derecho, 2015, pág. 410. Véanse, además: Pueblo v. Martínez Rivera, supra, pág. 640; Pueblo v. Oliver Frías, supra, pág. 290.
A la luz de lo anterior, este Tribunal ha resuelto que el término prescriptivo es un plazo que el Estado se autoim-pone fuera del cual no puede perseguir determinados deli-tos o procesar al imputado de su comisión. Pueblo v. Martínez Rivera, supra, pág. 642; Pueblo v. Oliver Frías, supra, pág. 290. Es decir, al amparo de los plazos prescriptivos, el Estado limita su facultad punitiva para no extenderse más allá de un determinado período de tiempo. Pueblo v. Pérez Pou, supra, pág. 239; Pueblo v. Martínez Rivera, supra, págs. 645-646. Véase, además, O.E. Resumil, Práctica jurídica de Puerto Rico: derecho procesal penal, Orford, Ed. Butterworth, 1993, Vol. II, págs. 220-221. En palabras del tratadista Jiménez de Asúa, “el Derecho Penal subjetivo no *819es ilimitado, pues el Estado, en el ejercicio del poder de castigar, tiene que limitarse a sí mismo, fijando el supuesto y el contenido de su actuación”. L. Jiménez de Asúa, Tratado de derecho penal, 2da ed., Buenos Aires, Ed. Losada, 1956, T. I, pág. 69. Por lo tanto, la ley es clara y la juris-prudencia interpretativa también, a los efectos de recono-cer que los términos prescriptivos persiguen delimitar el tiempo durante el cual una persona puede estar expuesta a ser procesada por la comisión de determinados delitos. Pueblo v. Martínez Rivera, supra, pág. 642.
Del mismo modo, en varias ocasiones este Tribunal ha enfatizado que el propósito de la prescripción es informarle al imputado, con suficiente anticipación, la intención que tiene el Estado de procesarlo criminalmente e informarle la naturaleza del delito que se le imputa, de forma que no se menoscabe su oportunidad de defenderse por razón de que la evidencia disponible para establecer su defensa desaparezca o se afecte con el transcurso del tiempo. Pueblo v. Pérez Pou, supra, pág. 238; Pueblo v. Martínez Rivera, supra, págs. 639-649; Pueblo v. Vallone, Jr., 133 DPR 427, 432 (1993); Pueblo v. Guardiola Dávila, 130 DPR 585 (1992); Pueblo v. Oliver Frías, supra, pág. 291; Pueblo v. Tribunal Superior, 84 DPR 24, 27-28 (1961). De este modo, se promueve que el procesamiento del imputado de delito se base en pruebas frescas y fehacientes. Pueblo v. Oliver Frías, supra, pág. 291. Véase, además, Mir Puig, op. cit, pág. 759.
Es por ello que este Tribunal ha hecho hincapié en que si bien los plazos prescriptivos responden a disposiciones estatutarias, los preceptos fundamentales de la prescrip-ción son de rango superior. Pueblo v. Pérez Pou, supra, pág. 237; Pueblo v. Martínez Rivera, supra, pág. 641; Pueblo v. Vallone, Jr., supra, pág. 431. Esto, pues la prescripción es un instituto del derecho penal sustantivo, inexorablemente atado al derecho a un debido proceso de ley y a un juicio justo e imparcial. Pueblo v. Pérez Pou, supra, pág. 237. Véase, además, Malavet Vega, op. cit., pág. 414.
*820A. Particularmente, la normativa en cuanto a la prescripción bajo el Código Penal de 2004 se encuentra regulada en los Arts. 97-102. Véase 33 LPRA ants. secs. 4727—4730. Mediante estos preceptos, no solo se establecen los términos prescriptivos para los determinados delitos, sino que se especifica la manera en que éstos deben computarse. Así, el Art. 101 del Código Penal de 2004 indica que el plazo prescriptivo de la acción penal se computará desde el día de la comisión del delito(6) hasta la fecha cuando se determine causa probable para arresto o citación. 33 LPRA ant. sec. 4729.
En lo pertinente al caso que nos ocupa, el Art. 99 del Código Penal de 2004, supra, dispone que prescribirán al año los delitos menos graves, excepto los provenientes de infracciones a leyes fiscales y todo delito menos grave cometido por funcionarios o empleados públicos en el desempeño de sus funciones, que prescribirán a los cinco años. También, establece que la acción penal prescribirá a los cinco años en los delitos graves de segundo grado a cuarto. 33 LPRA ant. see. 4727. Del mismo modo, preceptúa que los delitos de encubrimiento y conspiración prescribirán a los diez años cuando se cometan con relación a los delitos de asesinato en todas sus modalidades. Adviértase que, como expuse, la Ley Núm. 221 enmendó el Art. 99 del Código Penal de 2004 a los efectos de establecer que los delitos graves de segundo grado severo, entre los cuales se encuentra el asesinato en segundo grado, tienen un término prescriptivo de diez años. 33 LPRA ant. sec. 4727.
En fin, en lo atinente al asunto de la prescripción, es pertinente señalar que, por razones de interés público, his-tóricamente el Estado ha dispuesto que algunos delitos no habrán de prescribir. Como corolario, en el Art. 100 del Código Penal de 2004, supra, se enumeran los delitos que *821no están sujetos a plazos prescriptivos, entre los cuales se encuentran los siguientes: los graves de primer grado, genocidio, crimen de lesa humanidad, asesinato, secuestro y secuestro de menores, entre otros. 33 LPRA ant. see. 4728. En cuanto a ello, debe recalcarse que el hecho de que existan delitos que no prescriban, no significa que el Estado se cruce de brazos y no someta los cargos, estando en posición de hacerlo. O.E. Resumil, Derecho procesal penal: limitaciones constitucionales al ejercicio de “ius puniendi”, 71 Rev. Jur. UPR 547, 552 (2002).
IV
Por último, y con el fin de resolver acertadamente la con-troversia ante este Tribimal, deben evaluarse las disposicio-nes pertinentes al ejercicio de interpretación de las leyes. Veamos.
Es doctrina conocida que la aplicación de una ley a los hechos de un caso supone un ejercicio de interpretación. Ese ejercicio debe ajustarse a unos principios que orienten al juez o la jueza en su proceso de entender el estatuto, en aras de aplicarlo conforme al debido proceso de ley y al principio de legalidad en todas sus manifestaciones. Nevares-Muñiz, derecho penal puertorriqueño: parte general, op. cit., pág. 111. En cuanto a ello, este Tribunal ha manifestado que en el quehacer de resolver las controversias ante su considera-ción y adjudicar los derechos de las partes, los foros judicia-les deben interpretar los estatutos aplicables a la situación de hechos que tienen ante sí, de forma tal que, de ordinario, se cumpla con la intención legislativa. Pueblo v. Zayas Rodríguez, 147 DPR 530, 537 (1999). Véase, además, R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. JTS, 1987, Vol. 1, pág. 241. Ello, pues el legislador, en su función de promulgar leyes,
[t]rata de corregir un mal, alterar una situación existente, completar una reglamentación vigente, fomentar algún bien *822específico o el bienestar general, reconocer o proteger un dere-cho, crear una política pública o formular un plan de gobierno. (Énfasis suplido). Bernier y Cuevas Segarra, op. cit. págs. 245-246.
Repetidamente, este Tribunal ha expresado que las leyes deben interpretarse y aplicarse en armonía con el propósito social que las inspira, sin desvincularlas de la realidad y del problema humano que persiguen resolver. Pueblo v. Zayas Rodríguez, supra, pág. 537; Col. Ing. Agrim. P.R. v. A.A.A., 131 DPR 735, 756 (1992); Pueblo v. Pizarro Solís, 129 DPR 911, 918 (1992). Del mismo modo, en el ejercicio de interpretar las leyes, los tribunales deben considerar la realidad social de donde surgen y operan. Boys and Girls Club v. Srio. de Hacienda, 179 DPR 746, 756 (2010); Pueblo v. Figueroa Pomales, 172 DPR 403, 417 (2007); Pueblo v. Sierra Rodríguez, 137 DPR 903 (1995); Pueblo v. Arandes de Celis, 120 DPR 530, 538 (1988); Pacheco v. Vargas, Alcaide, 120 DPR 404, 410 (1988). Ello significa que la ley no debe ser interpretada aisladamente; de esta manera, se evitan resultados absurdos. Boys and Girls Club v. Srio. de Hacienda, supra, pág. 756; Pacheco v. Vargas, Alcaide, supra, pág. 409.
En innumerables ocasiones este Tribunal ha indicado que constituye un “ ‘principio cardinal de hermenéutica que al lenguaje de una ley debe dársele la interpretación que valida el propósito que tuvo el legislador al aprobarla’ ”. Pueblo v. Figueroa Pomales, supra, pág. 418. Véanse: Pueblo v. Martínez Rivera, supra, pág. 647; Pacheco v. Vargas, Alcaide, supra, pág. 409. Como regla general, la hermenéutica jurídica consiste en auscultar, averiguar, precisaro determinar cuál ha sido la voluntad legislativa. Pepsi-Cola v. Mun. Cidra, 186 DPR 713, 736-737 (2012); IFCO Recycling v. Aut. Desp. Sólidos, 184 DPR 712, 738 (2012); Pueblo v. Zayas Rodríguez, supra, pág. 537. Véase, además, Bernier y Cuevas Segarra, op. cit., pág. 241. De esta forma, los tribunales deben interpretar la ley en consideración de los fines que persigue y la política pública que la inspira.
Particularmente, cuando se ha requerido el despliegue *823de nuestra facultad interpretativa, hemos reafirmado que los estatutos penales deben ser interpretados restrictiva-mente en cuanto a lo que desfavorecen al acusado y libe-ralmente en cuanto a lo que le favorezcan.(7) Pueblo v. Figueroa Pomales, supra, pág. 417; Pueblo v. Martínez Rivera, supra, pág. 647; Pueblo v. Sierra Rodríguez, supra, pág. 908; Pueblo v. Arandes de Celis, supra, pág. 538; Pacheco v. Vargas Alcaide, supra, págs. 409-410.
Al amparo de los preceptos jurídicos enunciados, pro-cedo a examinar la controversia que presenta este caso.
V
Conforme expuse, los hechos de este caso tuvieron lugar el 1 de abril de 2007. Aproximadamente seis años y medio después se determinó causa para arresto contra el señor Roche por el delito de asesinato en primer grado y cargos por infracción a la Ley de Armas. Celebrada la vista preli-minar, el Tribunal de Primera Instancia determinó causa para acusar por el delito de asesinato en segundo grado, según tipificado en el Art. 106 del Código Penal de 2004, y por la violación a la Ley de Armas. Tras varios trámites procesales, se presentaron las respectivas acusaciones contra el señor Roche.
En el ínterin, el señor Roche presentó una moción para desestimar fundamentándose en que los delitos imputados habían prescrito. Ante ello, el foro primario determinó *824prescritos los cargos por transgresión a la Ley de Armas. No obstante, concluyó que el asesinato era imprescriptible.
Inconforme, el señor Roche recurrió ante el Tribunal de Apelaciones. Examinado el caso, el foro apelativo interme-dio revocó el dictamen recurrido y decretó la desestimación por prescripción del cargo de asesinato en segundo grado. Razonó que al momento de los hechos el plazo prescriptivo aplicable al asesinato en segundo grado era el de cinco años establecido en el Art. 99 del Código Penal de 2004, supra, para los delitos graves de segundo a cuarto grado.
En desacuerdo, la Oficina de la Procuradora General acu-dió ante este Tribunal. En esencia, alegó que el Art. 100 del Código Penal de 2004 —que especifica los delitos que no prescriben— aplica a ambas modalidades de asesinato: primer y segundo grados. Por lo tanto, para la Oficina de la Procuradora General, el asesinato en segundo grado es imprescriptible. Por su parte, el señor Roche argumentó que como el asesinato en segundo grado es un delito en segundo grado, le aplica el término prescriptivo de cinco años dispuesto en el Art. 99 del Código Penal de 2004, supra. Por consiguiente, argüyó que la acción penal está prescrita.
Como se puede deducir, la controversia medular en este caso consistía en resolver si el asesinato en segundo grado —según el Código Penal de 2004— es imprescriptible o si, a contrario sensu, el legislador impuso un plazo prescrip-tivo para entablar la acción penal por ese delito. Visto el caso, una Mayoría de este Tribunal acogió el argumento esgrimido por la Oficina de la Procuradora General y resol-vió, sin más, que el asesinato en segundo grado no prescribe. Así las cosas, se revoca la Sentencia emitida por el Tribunal de Apelaciones que determinó que según el Có-digo Penal de 2004 el asesinato en segundo grado prescribe a los cinco años. Concurro con el curso de acción seguido por una Mayoría de este Tribunal. Me explico.
A. Conforme señalé, el asesinato en segundo grado, se-gún el Código Penal de 2004, se incluyó en la modalidad de *825delito grave de segundo grado severo creada por virtud de la Ley Núm. 338. Ante la evidente realidad de que el ase-sinato en segundo grado no se encontraba en las particu-laridades de la clasificación de delitos graves de segundo grado simple, no le aplicaba el término prescriptivo de cinco años dispuesto para los delitos de ese tipo. Por lo tanto, ese delito no tenía un plazo prescriptivo fijo para incoar la acción penal.
Ahora bien, en 2010, la Asamblea Legislativa decidió establecer un término prescriptivo específico para los deli-tos incluidos en la clasificación de delitos graves de se-gundo grado severo. A tales efectos, y según la Ley Núm. 221, se impuso un plazo prescriptivo de diez años para pre-sentar la acción penal para los delitos enumerados en esa clasificación. Nada dispuso el legislador en la Ley Núm. 221 en cuanto a que al asesinato en segundo grado no le aplicaba ese término prescriptivo.(8) Tampoco se desprende que esa fuera la intención legislativa al aprobar el estatuto.(9) Incluso, queda claro que la aprobación de la *826Ley Núm. 221 respondió al deseo del legislador de superar la incertidumbre con respecto a la prescripción de la acción penal en los delitos graves de segundo grado severo. En vista de ello, considero que no podemos ignorar lo dispuesto claramente en la Ley Núm. 221.
Tal y como lo hizo con el secuestro de menores, si la intención del legislador hubiese sido incluir al asesinato en segundo grado como un delito imprescriptible, así lo hubiera hecho expresamente. No obstante, lo incluyó en la clasificación de delito grave de segundo grado severo, con la consecuencia de tener un término prescriptivo específico de diez años en virtud de la Ley Núm. 221. Por ello, no puedo coincidir con la postura de una Mayoría de este Tribunal.
Con lo anterior en mente, procedo a aplicar los precep-tos enunciados a los hechos de este caso.
B. Surge de los autos que los alegados hechos que motivaron la presentación de las denuncias contra el señor Roche ocurrieron el 1 de abril de 2007. Evidentemente, lo dispuesto en la Ley Núm. 221 le aplica al señor Roche, por lo que el Ministerio Público contaba con diez años —a partir de la comisión del delito— para entablar la acción penal por asesinato en segundo grado en su contra.(10)
*827“En estos casos los efectos de la nueva ley o de la decisión judicial operarán de pleno derecho”. (Éfasis suplido). 33 LPRA ant. see. 4637.
Como vimos, la determinación de causa para el arresto tuvo lugar el 11 de octubre de 2013, seis años y medio des-pués de la comisión de los hechos alegados. Esa determi-nación tuvo el efecto de interrumpir la prescripción para el delito de asesinato en segundo grado. Ello significa que no transcurrió en exceso el término prescriptivo de diez años dispuesto en la Ley Núm. 221. En consecuencia, sostengo que no procede la desestimación de la acción penal contra el peticionario por razón de prescripción. Incidió el Tribunal de Apelaciones al así determinarlo. A su vez, erró el foro primario al limitarse a reconocer que el asesinato en segundo grado según el Código Penal de 2004 no prescribe, pero no aplicar la legislación subsiguiente aquí reconocida.
En fin, resalta el hecho de que una Mayoría de este Tribunal descartó el análisis de la Ley Núm. 338 y la Ley Núm. 221, y, de esa forma, se alejó de la clara intención del legislador al aprobar esos dos estatutos. Así, creó una norma inaplicable, alejándose de un contundente mandato legislativo, argumentando que el asesinato en segundo grado, como todo asesinato, constituye “una afrenta a la sociedad”.(11)
A mi juicio, la Ley Núm. 221 es diáfana al establecer que los delitos graves de segundo grado severo, como lo es el asesinato en segundo grado según el Código Penal de *8282004, tienen un término prescriptivo de diez años. Sin duda, ese es el ordenamiento jurídico que rige los trámites de este caso. Habida cuenta de que una Mayoría de este Tribunal resuelve que el asesinato en segundo grado, según el Código Penal de 2004, es imprescriptible, sin prestarle mayor atención a los preceptos estatutarios expuestos en esta Opinión, concurro.
VI
A la luz de los fundamentos señalados, concurro con la determinación emitida por una Mayoría de este Tribunal. En consecuencia, revocaría los dictámenes de los foros re-curridos y devolvería el caso al Tribunal de Primera Ins-tancia para la continuación de los procedimientos.

 Ponencia de la Policía de Puerto Rico, con relación al P. de la C. 4,26 de mayo de 2009, pág. 3.


 Según surge del Art. 105 del Código Penal de 2004, “[a]sesinato es dar muerte a un ser humano con la intención de causársela”. 33 LPRA sec. 4733 (ed. 2010).


 El Código Penal de 2004 entró en vigor el 1 de mayo de 2005. Posteriormente, fue derogado mediante la Ley Núm. 146-2012, conocida como el Código Penal de 2012.


 En conformidad con el Art. 16 del Código Penal de 2004, la pena de reclusión para el delito grave de primer grado es de 99 años. La pena de reclusión para el delito grave de segundo grado fluctúa entre ocho años y un día y quince años. Por su parte, la pena de reclusión para el delito grave de tercer grado fluctúa entre tres años y un día y ocho años, y la del delito grave de cuarto grado entre seis meses y un día y tres años. 33 LPRA. ant. see. 4644.


 Es oportuno indicar que se mantuvo inalterada la primera parte del Art. 107 del Código Penal de 2004 (33 LPRA ant. see. 4735), de la cual surge que a la persona convicta de asesinato en primer grado se le impondrá la pena provista para el delito grave de primer grado, es decir, 99 años. Con relación a esto, la profesora Nevares-Muñiz explica que la pena de 99 años para el asesinato en primer grado se seleccionó por ser la pena que históricamente se ha fijado para la conducta más grave. D. Nevares-Muñiz, Código Penal de Puerto Rico, 5ta ed., San Juan, Ed. Inst. para el Desarrollo del Derecho, 2012, pág. 153.


 En lo que respecta al “día de la comisión del delito”, surge del Art. 21 del Código Penal de 2004 que el delito se considera cometido cuando se ejecuta la acción o cuando debía ejecutarse la acción omitida. Además, se considera cometido el delito en el momento cuando se ha producido el resultado delictivo. 33 LPRA ant. sec. 4649.


 El Art. 13 del Código Penal de 2004 expone, a grandes rasgos, la regla de interpretación que se utiliza con relación a los estatutos penales. Específicamente, dispone que:
“Las palabras y frases se interpretarán según el contexto y el significado san-cionado por el uso común y corriente.
“Las voces usadas en este Código en el tiempo presente incluyen también el futuro; las usadas en el género masculino incluyen el femenino y el neutro, salvo los casos en que tal interpretación resulte absurda; el número singular incluye el plural y el plural incluye el singular.
“Si el lenguaje empleado es susceptible de dos o más interpretaciones, debe ser interpretado para adelantar los propósitos de este Código y del artículo particular objeto de interpretación”. 33 LPRA ant. sec. 4641.


 Ello, a diferencia del secuestro de menores, por ejemplo, que a pesar de que fue clasificado como un delito grave de segundo grado severo mediante la Ley Núm. 338, expresamente el legislador lo mantuvo en el Art. 100 como uno de los delitos que no prescriben. 33 LPRA ant. sec. 4728.


 En el Informe Positivo sobre el P. de la C. 4, la Comisión de lo Jurídico Penal y la Comisión de Seguridad Pública y Asuntos de la Judicatura del Senado de Puerto Rico, haciendo alusión a los delitos de secuestro y secuestro de menores, expresaron que con la aprobación del P. de la C. 4 en nada se alteraba lo dispuesto en el Art. 100 del Código Penal, 33 LPRA ant. see. 4728, en cuanto a los delitos que no prescriben. Por lo tanto, para las referidas comisiones, aquellos delitos cuya clasificación sea un delito grave de segundo grado severo, que están incluidos en el Art. 100, se regirán por este. Véase el Informe Positivo sobre el P. de la C. 4, presentado por la Comisión de lo Jurídico Penal y la Comisión de Seguridad Pública y Asuntos de la Judicatura del Senado de Puerto Rico, 11 de noviembre de 2010, pág. 9. Como vimos, principios elementales de Derecho Penal y la hermenéutica jurídica nos obligan a reconocer que el asesinato en segundo grado no está expresamente incluido en la enumeración taxa-tiva de los delitos imprescriptibles que surge del precitado Art. 100.
Cónsono con lo anterior, cabe señalar que de la ponencia presentada por la Policía de Puerto Rico con relación al P. de la C. 4, surge la aclaración siguiente: “[...] debemos establecer que el término prescriptivo propuesto, solo aplicaría a los delitos de asesi-nato en segundo grado, robo agravado y agresión sexual, ya que los delitos de secuestro y secuestro de menores no tienen término prescriptivo según el Artículo 100 del Código Penal”. (Énfasis suplido). Véase Ponencia de la Policía de Puerto Rico, con relación al P. de la C. 4 de 26 de mayo de 2009, pág. 3.


 Aunque al momento de los alegados hechos el asesinato en segundo grado no contaba con un límite de prescripción para presentar la acción penal, lo dispuesto posteriormente en la Ley Núm. 221 le aplica al señor Roche de acuerdo con principio de favorabilidad. En cuanto a ello, recuérdese que, conforme a este principio, procede la aplicación retroactiva de una ley penal cuando favorece a la persona imputada de delito. Véanse: Pueblo v. Torres Cruz, 194 DPR 53 (2015); Pueblo v. Hernández García, 186 DPR 656, 673 (2012). En armonía con lo anterior, el Art. 4 del Código Penal de 2004 establece que:
“La ley penal tiene efecto retroactivo en lo que favorezca a la persona imputada de delito. En consecuencia, se aplican las siguientes normas:
“(a) Si la ley vigente al tiempo de cometerse el delito es distinta de la que exista al procesar al imputado o al imponerle la sentencia, se aplicará siempre la ley más benigna.
“(b) Si durante el término en que la persona está cumpliendo la sentencia entra en vigor una ley más benigna en cuanto a la pena o a la medida de seguridad o al modo de ejecutarlas, se aplicará retroactivamente.
“(c) Si durante el término en que la persona está cumpliendo la sentencia entra en vigor una ley que suprime el delito, o el Tribunal Supremo emite una decisión que despenalice el hecho, la pena quedará extinguida y la persona liberada, de estar recluida o en restricción de libertad.


 Como expresó el ex Juez Asociado Señor Rebollo López:
“No hay duda alguna que el asesinato de cualquier ser humano ofende [e] hiere la sensibilidad de todos los que vivimos y compartimos esta [...] isla. [...]
“Ahora bien, el hecho que existan individuos que sean capaces de incurrir en dicha conducta no puede tener el efecto de causar en la mente de las personas que tienen la obligación de velar [porque] exista en nuestro País un sistema de justicia justo para todos por igual la actitud de obviar el debido proceso de ley y de pasar por alto aquellos principios fundamentales sobre los cuales precisamente se apoya nues-tro sistema de justicia. Esto es, no podemos permitir que la antipatía y otras emo-ciones —que como seres humanos obvia y naturalmente experimentamos—• nublen y confundan nuestro entendimiento jurídico, haciendo que nos olvidemos de la función y misión que como jueces venimos obligados a desempeñar”. (Enfasis suprimido). Opinión disidente emitida por el ex Juez Asociado Señor Rebollo López en Pueblo v. López Rodríguez, 118 DPR 515, 544 (1987).